Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,296,812 B1 to Ganesan (herein Ganesan).
Referring to claim 1, Ganesan discloses a method of processing media content, comprising the steps of:      separating the media content into a plurality of file slices (Figure 2, time slice 61 divided into portions 201-204, for example);      generating metadata for the reassembly of media content from the file slices (column 3, lines 37-42, generated metadata would be related to whatever video format is being utilized);      erasure coding the file slices (column 3, lines 50-65 and Figure 2, element 31, for example), by dividing the file slices into discrete file slice fragments using maximum distance separable error-correction code (Figure 2, element 31 divided into sections 211-216, for example & column 5, lines 50-52, Reed-Solomon code is a maximum distance separable error-correction code); 
Referring to claim 2, Ganesan wherein, absent the metadata, the media content is not recognizable from the erasure-coded file slice fragments (without applicable metadata, digital video or MPEG video formats can’t be decoded). 
Referring to claim 3, Ganesan discloses selecting code length and dimension as a function of a total number of the dispersed storage nodes (column 3, line 17 – column 4, line 10 and associated description of Figure 2 describe video encoding requirements based on bandwidth and multimedia playback requirements, e.g. real-time playback)
Referring to claim 4, Ganesan discloses further comprising the steps of: implementing the erasure coding by systematic encoding (column 5, lines 50-52, Reed-Solomon code utilizes systematic encoding).  
Referring to claim 5, Ganesan discloses wherein the media content is one of streaming video and audio content, and wherein the step of reconstructing the media content is performed contemporaneously during playback of the media content (claim 1 and column 4, lines 10-21). 
Referring to claim 10, Ganesan discloses wherein no one storage node has sufficient information to allow reconstruction of the media content (Figure 2, shows . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan.
Referring to claims 6-9, Ganesan does not explicitly disclose: (claim 6) wherein the steps of receiving and reconstructing are performed in response to a client request for the media content; and/or wherein each file slice fragment is assigned a unique identifier and the metadata indicates the location of each file slice fragment in the plurality of dispersed networked storage nodes based on its unique identifier; and/or wherein the step of erasure coding results in at least a thirty percent data redundancy level; (claim 7) wherein the number and identify of the storage nodes are selected by a content provider to reduce the latency of the storage node network;(claim 8) wherein the storage nodes are located in physically separated devices;(claim 9) wherein the physically separated devices are geographically dispersed.      However, Ganesan does disclose presentation devices (i.e. clients) that request 
Remaining Claims
Referring to remaining claims 16-20, the claims recite the same or similar limitations as found in the rejections above, and therefore, are similarly rejected as their claim 1-10 counterparts.
Response to Arguments
Applicant's arguments filed November 24, 2020 have been fully considered but they are not persuasive. In light of the amendments made to the claims, the above rejections have been updated to show that the amended claims are rejected as .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008.  The examiner can normally be reached on 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112